DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 66-72, 75, 77-84 are pending. Claims 66-71, 75, 77-79, 81-83, and 84 amended. 
Claims 1-65, 73-74, 76 and 85 are canceled.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
A.	Claims 66-72, 75, 77-79, and 81-84 discloses the cavity to be closed. However, the original written description does not provide a definition for a “closed cavity”. Therefore, the written description lacks proper antecedent basis for the claimed subject matter.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 79: “Connecting parts,” reads as “part (generic placeholder) for connecting (function)…”
Claim 84: “locking mechanism” reads as “a mechanism (generic placeholder) for locking (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 66-72, 75, 77-84 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 66-72, 75, 77-79, and 81-84 discloses the cavity to be closed. However, the original written description does not provide a definition for a “closed cavity”. Therefore, it is not clear what makes a cavity closed. This is considered to be a new matter and all the dependent claims inherit the same issue. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66-72, 75, and 77-84  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 66-72, 75, 77-79, and 81-84 discloses the cavity to be closed. However, it is not clear as to what makes the cavity a closed cavity. For the purpose of examination, any cavity that is placed in the inner and outer surface of a sidewall will be considered to be a closed cavity. Further correction and clarification is required. All the dependent claims inherit the same issue. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 66-69, 72, 75, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri (US 6820761) in view of ARAKAWA (JP 2004090999) and Yamauchi (US 20090134176).

However, Mouri does not explicitly teaches one pair of the side plates that are each provided with a closed cavity in lower edge, wherein the closed cavity is located between an inner side surface and an outer side surface of the side plate.
Awakawa is in the field of endeavor and discloses one pair of the side plates that are each provided with a closed cavity (Fig.10c; 114) in lower edge, wherein the closed cavity is located between an inner side surface and an outer side surface of the side plate.
“ A hollow rib (lower hollow rib or side hollow rib) having the same structure as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri to incorporate at least one pair of the side plates are each 
Mouri discloses a hinge that connects the sideplate and the vase together which allows it to fold and unfold.
However, Mouri-Awakawa does not explicitly discloses the hinges each comprise a hinge seat provided on the lower side of the lower edge of the side plate, and a hinge groove provided at the base , the hinge groove engageable with the hinge seat, and wherein the hinge seat includes at least two hinge pins.
Yamauchi is in the field of endeavor and discloses a collapsible box with a hinging mechanism wherein the hinges each comprise a hinge seat (See annotated fig. below) provided on the lower side of the lower edge of the side plate (See annotated fig. below), and a hinge groove (See annotated fig. below)  engageable with the hinge seat, and wherein the hinge seat includes at least two hinge pins (See annotate fig. below).

    PNG
    media_image1.png
    537
    611
    media_image1.png
    Greyscale


As a result of the modification, the hinge groove would provided at the base, the hinge groove would be engageable with the hinge seat.

Regarding Claim 67, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66. However, Mouri-Arakawa-Yamauchi does not disclose a closed cavity extending along the length direction of the side plate is formed in the upper edge and/or the lower edge of each side plate, so that when the two pairs of opposite side plates are in erected state, and the cavities in the upper edges of the two pairs of opposite side plates form a rectangular frame, and/or the cavities in the lower edges of the two pairs of opposite side plates form a rectangular frame.
Arakawa discloses a closed cavity extending along the length direction of the side plate is formed in the upper edge and/or the lower edge of each side plate (Para 59). Due to the placement of these cavities, when the two pairs of opposite side plates are in erected state, and the cavities in the upper edges of the two pairs of opposite side plates form a rectangular frame, and/or the cavities in the lower edges of the two pairs of opposite side plates form a rectangular frame.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a closed cavity extending along the length direction of the side plate is formed in the upper edge and/or the lower edge 

Regarding Claim 68, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66. However, Mouri-Arakawa-Yamauchi does not disclose a closed cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a closed cavity extending along the height direction of the side plate.
Arakawa discloses a closed cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a closed cavity extending along the height direction of the side plate (Para 59).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a closed cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a closed cavity extending along the height direction of the side plate. Doing so would reduce the weight while increasing the strength of the box (Para 57).

Regarding Claim 69, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66.However, Mouri-Arakawa-Yamauchi does not explicitly disclose a closed cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a closed cavity extending along the height direction of the side plate.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a closed cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a closed cavity extending along the height direction of the side plate as taught by Arakawa. Doing so would reduce the weight while increasing the strength of the box (Para 57).

Regarding claim 75, Mouri-Arakawa-Yamauchi discloses all the elements of claim 71. Additionally, Mouri-Arakawa-Yamauchi discloses the cavities of the left and right ends of the side plates extends downwards from the upper edge of the side plate for a predetermined length, or extends upwards from the lower edge of the side plate for a predetermined length. Since the rib (114) is provided on the left and right side of the side plate , they inherently extends downwards from the upper edge of the side plate for a predetermined length, or extends upwards from the lower edge of the side plate for a predetermined length.
“ A hollow rib (lower hollow rib or side hollow rib) having the same structure as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”



However, Mouri-Arakawa-Yamauchi does not explicitly teach wherein cavities along the height direction are provided in the left and right end parts of the long side plate, wherein the cavities in the left and right end parts of the long side plate are located between an inner side surface and an outer side surface of the long side plate. 
Arakawa discloses cavities along the height direction are provided in the left and right end parts of the long side plate (Para 59; “A hollow rib (lower hollow rib or side hollow rib) having the same configuration as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall”), wherein the cavities in the left and right end parts of the long side plate are located between an inner side surface and an outer side surface of the long side plate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate cavities along the height direction are provided in the left and right end parts of the long side plate, wherein the cavities in the left and right end parts of the long side plate are located between an inner side surface and an outer side surface of the long side plate.  Doing so would reduce the weight while increasing the strength of the box (Para 57).

Claim 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri-Arakawa-Yamauchi as applied to claim 66 in view of Cesano (US 5279438)
Regarding Claim 70, Mouri-Arakawa-Yamauchi discloses all the elements of claim 68. 

Cesano is in the field on endeavor and discloses the closed cavity formed in the lower edge of the side plate (Fig.1, 8) and the closed cavity formed in the left (See annotated figure below) and the end parts of the side plate are separated from each other at the lower left corner and the lower right corner of the side plate respectively (See annotated figure below).

    PNG
    media_image2.png
    244
    587
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate the closed cavity formed in the lower edge of the side plate and the closed cavity formed in the left and the end parts of the side plate are separated from each other at the lower left corner and the lower right corner of the side plate respectively as taught by Cesano. Placing closed cavity around box is a well-known technique in the art as shown by Cesano (US 5279438), Turner (EP 2996951), Duobois (EP 1767460), Arakawa (JP 2004090999) in their inventions who are also in the same field of endeavor. Doing so increases the strength while reducing weight as taught by Arakawa (Para 57).


Regarding Claim 71, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66.
However, Mouri-Arakawa-Yamauchi does not explicitly discloses a closed cavity extending along the length direction of the side plate is formed in the upper edge of the side plate, and cavities extending along the height direction of the side plate are provided in the left and right end parts of the side plate respectively, the cavities in the left and right end parts of the side plate comprise an upper closed cavity and a lower closed cavity spaced apart along the height direction of the side plate.
Cesano is in the field on endeavor and discloses a closed cavity (Fig.1 ;upper closed cavity) extending along the length direction of the side plate is formed in the upper edge of the side plate(Fig.1), and cavities extending along the height direction of the side plate are provided in the left and right end parts of the side plate respectively (Fig.1) , the cavities in the left and right end parts of the side plate comprise an upper closed cavity and a lower closed cavity spaced apart along the height direction of the side plate (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a closed cavity extending along the length direction of the side plate is formed in the upper edge of the side plate, and cavities extending along the height direction of the side plate are provided in the left and right end parts of the side plate respectively, the cavities in the left and right end parts of the side plate comprise an upper closed cavity and a lower closed cavity spaced apart along the height direction of the side plate as taught by Cesano. Placing closed cavity around box is a well-known technique in the art as shown by Cesano (US 5279438), Turner (EP 2996951), Duobois (EP 1767460), Arakawa (JP 2004090999) in their inventions who are also in the same field of endeavor. Doing so increases the strength while reducing weight as taught by Arakawa (Para 57).

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri-Arakawa-Yamauchi as applied to claim 77 in view of Hsu (US 20040178197) 
Regarding Claim 83, Mouri-Arakawa-Yamauchi discloses all the elements of claim 77.
However, Mouri-Arakawa-Yamauchi does not disclose the left and right ends of the long side plate are provided with connecting parts, wherein the left and right ends of the short side plate are provided with connecting parts engageable with the connecting parts of the long side plates.
Hsu is in the field of endeavor and discloses the left and right ends of the long side plate are provided with connecting parts (Fig.3, 50; Para 30), wherein the left and right ends of the short side plate are provided with connecting parts (Fig.5, 70; Para 35) engageable with the connecting parts of the long side plates (Para.35; Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate the left and right ends of the long side plate are provided with connecting parts, wherein the left and right ends of the short side plate are provided with connecting parts engageable with the connecting parts of the long side plates as taught by Hsu. Doing so would allow the side plates (long and short) to be connected as suggested by Hsu (Fig. 6; Para 35).
Additionally, Mouri-Arakawa-Yamauchi discloses cavities extending along the height direction of side plates are formed in the left and right end parts of the long side plate, as applied to claim 77 but not in the short side. 
Arakawa discloses cavities extending along the height direction of side plates are formed in the left and right end parts of the short side plates (Para 59). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi-Hsu to incorporate cavities extending along the height direction of side plates are formed in the left and right end parts of the short side plate .
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri-Awakawa-Yamauchi-Hsu as applied to 83 in view of Merey (US 6290081).

Regarding Claim 84, Mouri-Arakawa-Yamauchi-Hsu discloses all the elements of claim 83. However, Mouri-Arakawa-Yamauchi-Hsu does not explicitly discloses mounting hole and a locking mechanism. 
Merey is in the field of endeavor and discloses a locking mechanism (Fig.1; Fig.12, 126,126) and mounting holes (Here, The closed cavity made in the side panel 18 or 20 to provide space for the latch 126,128 is being considered the mounting hole).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified , Mouri-Arakawa-Yamauchi-Hsu to incorporate a locking mechanism and mounting hole as taught by Merey in order to lock the side plates with each other. 
However, , Mouri-Arakawa-Yamauchi-Hsu-Mercy does not explicitly teach the cavities in the left and right ends of the long side plate extend from the bottom to the top of the long side plate, and the closed cavity of the short side plate is composed of a first section closed cavity wherein the first section closed cavity extends from the bottom of the short side plate to the bottom of the mounting hole of the locking mechanism.
Making Closed cavity around box is a well-known technique in the art. Cesano (US 5279438), Turner (EP 2996951), Duobois (EP 1767460), Arakawa (JP 2004090999) are all in the field of endeavor and used closed cavity in various places in their inventions for the purpose of reducing the weight while increasing the strength as taught by  Arakawa (Para 57)
1 therefore fails to patentably distinguish the claimed invention from the prior art.
Claim 66 and 77-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyers (US 7100786) in view of Mouri (US 6820761) and ARAKAWA (JP 2004090999).

Regarding Claim 66, Smyers discloses A collapsible box (Fig.1), comprising a base (Col 2, Line 12-14; Fig. 1, 12)  and two pairs of opposite side plates(Col 3, Line 12-14; Fig. 1,14,16,18,20), and protrusion edges (See annotated fig. below)  are arranged on the periphery of the base (12), wherein side plates are hinged to the base (Col2, line 47-50) and foldable relative to the base (Fig.3) , and at least one pair of the side plates are each provided with a closed cavity in a lower edge (See annotated fig. below) , and when the collapsible box is deployed, the lower edges of one pair of side plates of the two pairs of opposite side plates are connected with the lower edges of the other pair of side plates to form a frame (Fig.2)  and the frame is hinged to the base through hinges (30) , so as to form a reinforcing member which resists the base from depressing ( The container of Smyers has all the structures for connecting the side plate to the base as claimed in the claimed invention, hence it is reasonable to expect that the box of Smyers is also able to form a reinforcing member which resists the base from depressing)  and 

    PNG
    media_image3.png
    526
    599
    media_image3.png
    Greyscale

However, Smyer does not explicitly discloses each of the side plates is a dual-smooth side plate.
Mouri is in the field of endeavor and discloses a foldable container wherein each of the side plates is a dual-smooth plate (Fig.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Smyers to incorporate each of the side plates is a dual-smooth plate as taught by Mouri because it allows for easier cleaning.
However, Smyer-Mouri does not explicitly discloses wherein the closed cavity is located between an inner side surface and an outer side surface of the side plate.
Awakawa is in the field of endeavor and discloses one pair of the side plates that are each provided with a closed cavity (Fig.10c; 114) in lower edge, wherein the closed cavity is located between an inner side surface and an outer side surface of the side plate.
lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smyers-Mouri to incorporate closed cavity is located between an inner side surface and an outer side surface of the side plate as taught by Arakawa in order to reduce the weight of the container while increasing strength (Para 57).

Regarding Claim 77, Smyers-Mouri-Arakawa discloses A collapsible box (Fig.1), one pair of the two pairs of opposite side plates are opposite long side plates (Fig.1,14,16), and the other pair are opposite short side plates (Fig.1,18,20), wherein the side plates are hinged to the base and foldable relative to the base(Col 2, Line 12-16), wherein cavities along the height direction are provided in the left and right end parts of the long side plate ( See annotated figure below) .

    PNG
    media_image4.png
    373
    562
    media_image4.png
    Greyscale


However, Smyers-Mouri-Arakawa does not explicitly discloses cavities that are located between an inner side surface and an outer side surface of the long side plates.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the container of Smyers-Mouri-Arakawa to incorporate closed cavity that are in an inner side surface and an outer side surface of the long side plates as taught by Awakawa. Doing so would increases the strength while reducing weight as taught by Arakawa (Para 57).

Regarding claim 78, Smyers discloses cavities in the left and right end parts of the long side (Annotated fig. for claim 77) extend from the bottom of the long side plate to the top of the long side plate (Fig.2).

Regarding Claim 79, Smyers discloses the left and right ends of the long side plate are respectively provided with a connecting part, wherein the cavities in the left and right end parts of the long side plate are formed in the connecting parts (See annotated figure below).

    PNG
    media_image5.png
    545
    522
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    419
    545
    media_image6.png
    Greyscale


Regarding Claim 81, Smyers discloses, the upper edge of the long side plate and/or the short side plate is provided with a closed cavity extending in the length direction thereof (Fig.2).

Regarding Claim 82, Smyers discloses, the lower edge of the long side plate and/or the short side plate is provided with a closed cavity extending in the length direction thereof (Fig.2, Fig.8).

Response to Arguments
Applicant's arguments filed 12/07/2021  have been fully considered but they are not persuasive. 

Applicant argues that the cavity of Awakawa is not closed but applicant’s written description does not define what a closed cavity is. As best understood, 114 hollow rib appears to disclosed as  a closed cavity in the same fashion the applicant appears to disclose a closed cavity. 114 is considered to be a closed cavity which is shown in fig. 10(c) in a cross sectional view of the sidewall.
With regards to argument related to hinge groove being not provided at the base. Mouri discloses a hinge system that is utilized to connect the base with sideplate in order to fold and unfold the container. Therefore, when modify the hinge system in view of Yamauchi, the hinge groove would be provided at the base as required by the currently amended claim 1.
In response to applicant's argument that Awakawa’s rids are directed towards structural reinforcement of side walls, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The applicant must point out specific structure of the apparatus that are not disclosed by the prior arts applied for the rejections. 

Lastly, with regards to argument related to claim 79 and 84 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 because “Connecting parts” and “locking mechanism” fail to ‘recite .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SANJIDUL ISLAM/Examiner, Art Unit 3736       


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144